Gill, J.
— The plaintiff, Mrs. Schenck, sued the defendant city of Butler for injuries received by her by reason of a defective sidewalk. She was walking along the sidewalk on Ohio street and stepped into a hole made by a missing plank; was cast down, and, as she claimed, had an injury to her hip, on account of which she suffered, and was suffering, as she testified, at the time of the trial several months after the accident. The plaintiff had a verdict and judgment for $500, and defendant appealed.
I. After a careful reading of this record, and a consideration of every point made in the brief of the defendant’s counsel, we can discover no reason whatever for reversing this judgment. The instructions of the court intelligently and correctly declared the law; indeed, defendant’s counsel in all his ingenuity has failed to point out a single objection thereto, and the evidence fully justified the court in its instructions, and the jury in the verdict.
Something is said about the failure of the plaintiff to prove that Ohio street, where the injury occurred, was one of the streets or thoroughfares of Butler which the defendant was bound to keep in repair. But there is ho merit in the. contention. Prom the evidence adduced on the part of the plaintiff it sufficiently appears that Ohio street was one of the principal highways in said city; used continually by the public as a thoroughfare at the time and prior to this lady’s injuries. It was not necessary to prove any formal dedication of the street. It was enough to show that it was in the actual possession of the city, and public, and used as a street. Maus v. Springfield, 101 Mo. 617.
*109Nor is there any just ground to complain of an excessive verdict. Five hundred dollars was a very, modest amount for the damages, if any credence is to be given the plaintiff’s evidence.
The judgment will be affirmed.
All concur